DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on February 18th, 2021, have been carefully considered.
	Claims 1, 9-10, 16 and 17 have been amended.
	No claims have been canceled or added.
	Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Regarding claim 3, the examiner fails to find support for the claim as a whole with regards to prohibiting either a read or write depending on the mode of operation. The examiner finds no support for preventing a read of the block unit during normal mode and a write of the byte unit during recovery mode. The examiner finds the only use of the word prohibit in paragraph 0054 which does not mention modes of operation.
The applicant provides paragraph 0060 and 0066 as supposedly providing the teaching of the “prohibiting”. However the examiner still fails to find where the teachings, with the level of specificity required by the written description requirement, are that show prohibiting only read operations of a block unit in the second region only when in normal mode as well as specifically prohibiting only write operations of the byte unit in the second region only when in the recovery mode. The examiner finds that the only mention of a recovery mode is in paragraph 0065 however there is not mention of a write operation much less the prohibiting of such a write operation in a recovery mode. For these reasons the examiner maintains the specification fails to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the examiner has determined the limitation “fixedly” to be indefinite since there are no way of determining the degree to which one is “fixedly” selected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amidi et al. [US2018/0018171] in view of Ware et al. [US2016/0342487]. Amidi teaches an apparatus, system, and method of byte addressable and block addressable storage and retrieval of data to and from non-volatile storage memory. Ware teaches high performance persistent memory.

Regarding claim 1, Amidi teaches a storage device comprising: 
a nonvolatile memory device [Amidi figure 1, feature 170 “Non-Volatile Memory”]; 
a random access memory including a first region and a second region [Amidi figure 1, feature 132 and 134 “Volatile Byte-Addressable Memory” and “Volatile Block-Addressable Memory”];
use the first region as a device memory [Amidi paragraph 0028, lines 6-7 “…a volatile byte-addressable memory (e.g. DRAM, MRAM)…”];
use the second region of the random access memory to store data for a modification during first time [Amidi paragraph 0028, lines 7-8 “…as a local cache for a non-volatile block-addressable memory (e.g. SSD cache, SSD buffer)…”(The examiner has determined the volatile memory acting as a cache does not preclude the cache/buffer from reading on a second region of the random access memory that stores modification data, since all of the limitations are met. The examiner has also determined 
expose a user region of the nonvolatile memory device to an external host device as a first access region of a block unit [Amidi abstract “…The hybrid memory system also has at least a non-volatile block-addressable memory that allows the system to persist data even through a power-loss state…”], and 
expose the second region of the random access memory to the external host device as both a second access region of the block unit and a third access region of a byte unit [Amidi figure 1, feature 132 and 134 “Volatile Byte-Addressable Memory” and “Volatile Block-Addressable Memory” and paragraph 0028, middle lines “…the host computer system…communicates…via a storage driver…the storage drive could be programmed to allow hybrid memory apparatus 100 to be seen as both a volatile byte-addressable memory (e.g. DRAM, MRAM) and as a local cache for a non-volatile block-addressable memory (e.g. SSD cache, SSD buffer) (and hence a cache to a non-volatile SCM) to host applications, and controls queuing capabilities, out of order execution capabilities, commands, and responses of the controller to status queries to the host application...”(emphasis added)(Applicant admits in the response that the volatile byte-addressable memory is used as volatile byte-addressable memory by the host. The examiner has determined the volatile block-addressable memory is also exposed to the host since the reference teaches “to be seen as both” and “to host applications” which means that the cache memory has to be exposed to the host to be 
Amidi fails to explicitly teach a controller configured to, use the second region of the random access memory as a journal memory to store a journal indicating the modification during a second time.
However, Ware does teach a controller configured to [Ware paragraph 0048, middle lines “…The buffer 602 can coordinate access to the DRAM devices 206 in order to track data change units for journaling by the NVDIMM controller 604….”], use the second region of the random access memory as a journal memory to store a journal [Ware paragraph 0058, first half “…The volatile memory device 804 handles full-speed application write traffic with a processing system 802. In the two-tiered memory system 800, a journal of updates 806 can be stored in the volatile memory device 804. The journal of updates 806 may be a log of write data, a log journal of address of write operations to capture the write data from address locations, a dirty page map, or some combination thereof…” and paragraph 0054, last lines “…one or more DRAM devices can be used for the memory 610 for journaling…” and  figure 8, features 804 and 806, “Volatile Memory Device” and “JNL”] indicating modification during a second time [Ware paragraph 0058, lines 9-11 “…the updates since the last image was installed in the non-volatile memory device 810 can be captured 803 for the journal of updates 806…”(The examiner has determined since the second time is undefined, the BRMI for the second 
Amidi and Ware are analogous arts in that they both deal with data storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amidi’s first and second volatile memories with Ware’s use of a portion of the volatile memory for storing journaling data for the benefit of operational efficiency and lower costs by creating a robust persistent memory system using blends of memory technologies [Ware paragraph 0031, first lines “…maximizing information technology (IT) operational efficiency by creating a robust persistent memory system with higher performance and lower operational cost and lower material costs than conventional solutions. The embodiments described herein may provide higher performance through a multi-tiered memory type system that blends memory technologies and delta data management…”].
Wherein the modification is for data of the user region [Ware paragraph 0058, lines 9-11 “…the updates since the last image was installed in the non-volatile memory device 810 can be captured 803 for the journal of updates 806…”].

Regarding claim 2, as per claim 1, Amidi teaches the controller is configured to support a write operation of the byte unit and a read operation of the block unit with regard to the second region [Amidi paragraph 0031, middle lines “…include writes to volatile byte-addressable memory 132, writes to the volatile block-addressable memory 134, writes to the non-volatile memory 170, reads from volatile byte-addressable 

Regarding claim 3, the examiner is withholding a rejection until the 112(a) issues are addressed. The examiner does not understand how the claims actually work since there is no written description for further interpretation and thus is unable to adequately search the claim.

Regarding claim 4, as per claim 1, Amidi teaches the controller is configured to, based on a request received from the external host device, provide the request to the nonvolatile memory device based on the request including a logical block address that is within the user region [Amidi paragraph 0033, first lines “…A host address comprising a block-addressable address comprises a logical address that is forwarded to address translation circuit 150, which translates the logical address into a physical block address for an address block…”], and provide the request to the second region based on the request including a logical block address that is within the second region [Amidi figure 2C, feature “Forwarding translated source address and translated destination address to corresponding volatile memory controller and corresponding non-volatile memory controller”]. The examiner has determined it would the accepted operation of memory for a memory system to send a request to the actual memory it is addressing.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amidi’s first and second volatile memories with Ware’s backup power supply for the benefit of operational efficiency and lower costs by creating a robust persistent memory system using blends of memory technologies [Ware paragraph 0031, first lines “…maximizing information technology (IT) operational efficiency by creating a robust persistent 

Regarding claim 7, as per claim 1, Ware teaches comprising an auxiliary power source includes a tantalum capacitor or a super capacitor [Ware paragraph 0033, first lines “…which use a backup battery or supercapacitor to sustain power to the volatile DIMM for up to a specified amount of time…”], wherein the auxiliary power source is configured to, charge when the power is supplied by the external host device, and supply power to the storage device during the interruption of power from the external host device [Ware paragraph 0033, first lines “…which use a backup battery or supercapacitor to sustain power to the volatile DIMM for up to a specified amount of time…”]. The examiner has determined it is inherent in the teachings of super capacitor back up that the capacitor is charged when connected to host power and discharged when host power is interrupted, otherwise there would be no way for the capacitor to recharge.

Regarding claim 8, as per claim 1, Ware teaches the nonvolatile memory device further includes an over-provision region not exposed to the external host device, wherein the controller is further configured to back up the data stored in the second region to a free storage space of the user region or the over-provision region of the nonvolatile memory device [Ware paragraph 0070, middle lines “…For example, a 

Regarding claim 9, as per claim 1, Ware teaches the second region includes segments, and wherein the controller is configured to back up the data stored in the second region by storing the data in segments, that are selected from the segments of the second region, into the nonvolatile memory device [Ware paragraph 0058, first lines “…a log journal of address of write operations to capture the write data from address locations…” and paragraph 0043, first lines “…the CA buffer captures a runtime image update 301 of data stored in the volatile type memory 306 and stores the runtime image update 301…”]. The examiner has determined the image to contain multiple addresses 

Regarding claim 15, as per claim 1, Ware teaches the controller is further configured to provide the second region to the external host device as a journal region [Ware paragraph 0058, first lines “…The volatile memory device 804 handles full-speed application write traffic with a processing system 802. In the two-tiered memory system 800, a journal of updates 806 can be stored in the volatile memory device 804. The journal of updates 806 may be a log of write data, a log journal of address of write operations to capture the write data from address locations, a dirty page map, or some combination thereof…” and figure 8, features 804 and 806, “Volatile Memory Device” and “JNL”] The examiner has determined Ware teaches a portion of volatile memory can be used for journal storage for which the examiner has determined can be either the first or second portion of the volatile memory.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amidi et al. [US2018/0018171] in view of Ware et al. [US2016/0342487] further in view of Benedict et al. [US2017/0230180]. Amidi teaches an apparatus, system, and method of byte addressable and block addressable storage and retrieval of data to and from non-volatile storage memory. Ware teaches high performance persistent memory. Benedict teaches including node and process identifiers in a transaction.


Both Amidi and Ware fail to teach translating a virtual address into a second physical address corresponding to the virtual address from among the physical addresses of the second region based on the request including the virtual address that is within the second region. However, Benedict does teach translating a virtual address into a second physical address corresponding to the virtual address from among the physical addresses of the second region based on the request including the virtual address that is within the second region [Benedict paragraph 0024, all lines “…Address translation can refer to translating an address for a transaction between a first address space and a second address space. As examples, address translations can include an address translation from a first physical address space to a second physical address space, an address translation from a virtual address space to a physical address space, an address translation from a physical address space to a virtual address space, and an address translation between a first virtual address space and a second virtual address space…”]. The examiner has determined that virtual address translation can be implemented on any storage location including the second region.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Amidi and Ware with Benedict’s virtual address translation for the benefit of expanding the addressable address space by using virtual addresses [Benedict 0022, middle lines “…The program can include a software application, an operating system module, firmware, a virtualization layer for performing virtualization in the sender node 204, or any other type of machine-readable instructions…”].

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 18th, 2021, have been fully considered but they are not persuasive.
Applicant argues that Amidi does not teach exposing the second region of the random access memory to the external host device. However, the examiner maintains that Amidi does in fact teach exposing the volatile block addressable memory to the host. Applicant admits in the response that the volatile byte-addressable memory is used as volatile byte-addressable memory by the host. The examiner fines no reason 
The applicant argues that Ware fails to teach a journal in random access memory. The applicant argues that the journal is stored in non-volatile memory. The examiner has clearly cited multiple portions of the Ware reference that specifically states the “a journal of updates 806 can be stored in the volatile memory device 804” as seen in figure 8. The applicant fails to provide detailed evidence as to why Ware’s teachings of storing a journal to volatile memory cannot read on the claims. Therefore the examiner finds the applicant’s arguments unpersuasive. 
The applicant argues that Benedict teaches a permission granting and security. The examiner has not relied on any of those teachings. The examiner relies only on Benedict’s teachings of address translation from a first and second physical space and first and second virtual address space being known at the time of filing. The applicant does not argue or provide any evidence as to why the cited portion of Benedict does not . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139